Citation Nr: 1648101	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1966 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Board reopened the claim of entitlement to service connection for a heart condition, and remanded both issues on appeal for obtaining outstanding treatment records and VA examinations.  The case has since been returned to the Board for appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  

2.  The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, have been met for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in October 2010, prior to the initial decision on the claim in March 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in November 2010 and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  Each examination was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  The examiners each performed an examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the AOJ has complied with the Board's March 2015 remand directives.  In June 2015, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private treatment records from Dr. J.D. and Dr. M.M.C. (initials used to protect privacy).  The Veteran responded with his July 2015 authorization to release the private treatment records from both physicians.  The AOJ used those authorizations to request the outstanding private treatment records and received private treatment records from Dr. J.D. in July 2015 and Dr. M.M.C. in August 2015.  The AOJ also obtained outstanding VA treatment records in June 2015 and afforded the Veteran with the January 2016 VA examination.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the March 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In this case, the RO granted the Veteran service connection for hypertension in a February 2009 rating decision.  The February 2009 VA examination performed in connection with the claim for service connection reflects blood pressure readings of 185/101, 156/97, and 148/93.  The examiner also noted a prescription for atenolol to treat the Veteran's hypertension.  The Veteran's private treatment records from Dr. M.M.C. similarly show that the prescription for atenolol dates back to at least August 2002, with blood pressure readings ranging from 98/70 in August 2006 to 130/100 in November 2004.  

The Veteran later filed a claim for an increased evaluation for hypertension in October 2010.  

At his November 2010 VA examination, the examiner noted a diagnosis of hypertension dating back to September 2000.  The examiner further reviewed the Veteran's prescription treatment regimen, including atenolol, loratadine, and aspirin.  The examiner also recorded blood pressure readings of 188/114, 186/110, and 188/112.  

The Veteran was also afforded a VA examination in January 2016 at which time he reported that his blood pressure readings were in the 170/80 range at home.  The examiner also recorded blood pressure readings of 170/90, 149/83, and 153/83 at the time of the examination.  The examiner further noted that there was good control with atenolol and Diovan prescriptions.  

Initially, the Board finds that the Veteran requires continuous medical for control of his hypertension.  The VA and private treatment records obtained on remand are consistent with the medical history noted by the November 2010 and January 2016 VA examiners.  In this regard, the treatment records document the Veteran's continued use of atenolol.  Private treatment records from Dr. M.M.C. also reflect that the Veteran has used this particular prescription to control his hypertension since at least August 2002.  Therefore, it is clear that the Veteran has been on continuous medication for control of his service-connected hypertension throughout the appeal period.  

Moreover, the Veteran appears to have had a history of diastolic pressure predominantly 100 or more.  As noted, above, his blood pressure readings were 185/101, 156/97, and 148/93 at the February 2009 VA examination.  The private treatment records further record a blood pressure reading of 132/100 in December 2011.  In addition, the Veteran's service treatment records, which are the only records available from prior to his use of prescription medication, reflect a diastolic pressure in excess of 100 in December 1980, March 1984, and November 1986.  Thus, while the Veteran may not currently have a diastolic pressure predominantly 100 or more, the evidence suggests that he had a history of such blood pressure.

For these reasons, the Board finds that the Veteran requires the continuous use of medication to control his service-connected hypertension and has a medical history involving diastolic pressure predominantly 100 or more.  Accordingly, the Veteran is entitled to a compensable evaluation under Diagnostic Code 7101.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 10 percent at any point during the appeal period.  However, he has not been shown to have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

In this regard, private treatment records from Dr. M.M.C. reflect blood pressure readings as low as 120/60 in November 2013, 135/80 in January 2015, and 110/70 in August 2015 and as high as 130/100 in November 2004, 132/100 in December 2011, and 184/99 in January 2012.  None of those readings revealed a diastolic pressure over 110 or a systolic pressure over 200.

Moreover, private treatment records from Dr. J.D. reflect blood pressure readings of 142/80 in October 2014, 150/78 in October 2014, and 138/80 in April 2015.  VA treatment records also reflect blood pressure readings as low as 115/76 in May 2009 and 116/72 in November 2009 and as high as 130/90 in April 2010, 141/88 in March 2011, 124/88 in February 2012, and 152/86 in May 2014.  None of those readings revealed a diastolic pressure over 110 or a systolic pressure over 200.

In addition, the Veteran told the January 2016 VA examiner that his blood pressure readings were in the 170/80 range at home.  He reported a similar range of blood pressure readings (from 130/70 to 150/80) to his primary care physician at the Jacksonville VA Outpatient Clinic (OPC) in May 2014, based on his own blood pressure checks.

The Board does acknowledge that the November 2010 examiner recorded blood pressure readings of 188/114, 186/110, and 188/112.  However, his blood pressure has never been documented as being that high on any other occasion during the appeal period.  A single day with diastolic readings of 110 or more over the course of many years cannot be said to represent diastolic readings of predominantly 110 or more, especially in light of the lower blood pressure readings throughout the appellate period.  

Based on the foregoing, the lay and medical evidence both show that the Veteran's diastolic pressure has not been predominantly 110 or more and that his systolic pressure has not been predominantly 200 or more.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.  

In making this determination, the Board also acknowledges the Veteran's contention that his hypertension would be elevated and cause a stroke or possible heart attack if he did not take his prescription medication. See March 2013 VA Form 9.  However, the United States Court of Appeals for Veterans Claims has specifically held that Diagnostic Code 7101 already contemplates the effects of medication. McCarroll v. McDonald, No. 14-2345, 2016 WL 6575247 (Vet. App. November 7, 2016).  Thus, an increased evaluation is not warranted on this basis.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of elevated blood pressure readings and medication required to control those blood pressure readings.  Symptoms such as elevated blood pressure readings are clearly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101.  As discussed above, there are higher ratings available under Diagnostic Code 7101 for higher blood pressure readings, but the Veteran's disability is not productive of such manifestations.  As Diagnostic Code 7101 also explicitly contemplates the effects of medication, the use of medication cannot constitute an unusual disability picture.  McCarroll v. McDonald, No. 14-2345, 2016 WL 6575247 (Vet. App. November 7, 2016).  

Moreover, the Veteran and his representative have not identified or asserted that he has any additional symptoms that are not contemplated in the rating criteria.  In fact, the Veteran's most recent private treatment records from Dr. J.D. consistently reflect that he has denied other symptoms such as chest pain, shortness of breath, and easy fatigability.  While treatment records from Dr. M.M.C. do reflect erectile dysfunction caused by the Veteran's blood pressure medication, the RO has considered already assigned a separate noncompensable evaluation in a February 2009 rating decision.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that the Veteran has not claimed that his hypertension renders him unemployable.  The record also does not show that his hypertension prevents him from obtaining or maintaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent evaluation for hypertension is granted.


REMAND

In March 2015, the Board remanded the case to obtain a medical opinion regarding the etiology of the Veteran's claimed heart disorder, including on a direct basis and as secondary to his service-connected hypertension.  The Veteran was provided a VA examination in January 2016 during which the examiner rendered a medical opinion.  However, in her rationale, the examiner only addressed the causation prong of secondary service connection in her rationale.  She did not discuss whether the claimed disorder may have been aggravated by the Veteran's service-connected hypertension.  Therefore, an additional opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the appropriate January 2016 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the claimed heart disorder.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, lay statements, and the prior VA examinations.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a heart disorder that is either caused by or is permanently aggravated by his service-connected hypertension.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


